NOTICE OF ALLOWABILITY

Amendment Under 37 CFR 1.312

The submission of the Rule 312 Amendment of 11/24/21 is acknowledged. Claims 1-12 and 15-17 are currently pending. The Rule 312 Amendment has been entered (see the PTO-271 submitted herewith).

Reasons for Allowance

Claims 1-12 and 15-17 are allowed. The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claims 1, 11, and 15. Further, the Office agrees with the Applicant’s reasoning as explained on pp. 7-10 of the reply of 8/10/21 and on p. 7 of the aforementioned Rule 312 Amendment.

Rejoinder

Claims 1, 6, 7, and 10 are allowable. Claims 16 and 17, previously withdrawn from consideration as the original non-elected claims 13 and 14 (now cancelled) as a result of a restriction requirement, require all the limitations of the aforementioned allowable claims. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between  Species, as set forth in the Office action mailed on 03/02/2021 has been withdrawn, claims rejoined, fully examined for patentability under 37 CFR 1.104, and allowed along with the remaining allowed claims. In view of the withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings

The Drawings filed on 5/4/2020 have been accepted by the Office.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835